953 F.2d 639
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eric Lee RAGSDALE, Plaintiff-Appellant,v.RICHLAND COUNTY DETENTION CENTER;  County Officers, SixUnknown;  Members of Richland County Council,Defendants-Appellees.
No. 91-6095.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 7, 1991.Decided Jan. 15, 1992.

Appeal from the United States District Court for the District of South Carolina, at Columbia, No. CA-89-1311, Charles E. Simons, Jr., Senior District Judge.
Eric L. Ragsdale, appellant pro se.
David L. Morrison, Nauful & Ellis, P.A., Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before WIDENER, SPROUSE and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Eric Lee Ragsdale appeals the district court's order dismissing his 42 U.S.C. § 1983 action.   Appellant's action was twice referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B).   On the first referral, on a motion to dismiss from defendant Sheriff Frank Powell or his successor in official capacity, the magistrate judge recommended granting the motion.   After reviewing Ragsdale's timely objections to the report, the district court granted the motion to dismiss Sheriff Powell or his successor.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that the appeal from this order is without merit.   We accordingly affirm on the reasoning of the district court.   Ragsdale v. Richland County Ctr., CA-89-1311 (D.S.C. June 14, 1990).


2
On the second referral, on defendant's motion for summary judgment, the magistrate judge recommended that relief be denied and advised appellant that the failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.   Despite this warning, appellant failed to object to the magistrate judge's recommendation.   Nine days after Ragsdale's time for filing expired, the district court entered its final opinion granting summary judgment and entered its final judgment on the following day.   Ragsdale subsequently filed a motion to extend the time period for filing objections as well as a motion to vacate the court's final order.   Both motions were denied.


3
We find no abuse of discretion in the district court's denial of Ragsdale's motion to extend the time for filing objections and his Fed.R.Civ.P. 59 motion to vacate the court's final order.   This Court has held that the timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation where the parties have been warned that failure to object will waive appellate review.   Wright v. Collins, 766 F.2d 841, 846 (4th Cir.1985) (quoting  Carr v. Hutto, 737 F.2d 433, 434 (4th Cir.1984), cert. denied, 474 U.S. 1019 (1985)).   See generally United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).   Appellant has waived appellate review by failing to file objections after receiving proper notice.   We accordingly affirm the judgment of the district court.   We deny Ragsdale's motion for appointment of counsel, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.